In re Simmons, Edward; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. G, No. 421-053; to the Court of Appeal, Fourth Circuit, No. 2006-K-1343.
Granted for the sole purpose of transferring the pleading to the district court with instructions to the district judge to act on relator’s application for post-conviction relief filed on September 26, 2005, November 17, 2005 and July 5, 2006. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.